RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3877-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

R.W.,

          Defendant-Appellant,

and

T.R. and N.W.,

     Defendants.
________________________

IN THE MATTER OF N.W.
and N.W., minors.
________________________

                   Submitted June 7, 2021 – Decided July 12, 2021

                   Before Judges Rothstadt and Susswein.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FN-07-0118-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Kevin G. Byrnes, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Vonnetta C. Dixon, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (David Valentin, Assistant Deputy
            Public Defender, on the brief).

PER CURIAM

      In this Title Nine action, 1 defendant R.W., the father of a daughter, N.W. 2

who was born in 2003, appeals from the Family Part's February 19, 2019 order

that was entered after the trial judge, Nora J. Grimbergen, conducted a two-day

factfinding hearing, N.J.S.A. 9:6-8.44. The trial judge concluded that defendant

abused or neglected his child by inflicting excessive corporal punishment, as

contemplated by N.J.S.A. 9.6-8.21. On appeal, defendant contends that the



1
   N.J.S.A. 9:6-8.21 to -8.73. Title Nine is designed to protect children who
suffer "serious injury inflicted by other than accidental means." G.S. v. Dep't
of Hum. Servs., 157 N.J. 161, 171 (1999) (quoting N.J.S.A. 9:6-8.8).
2
  We identify defendant, his child, and the other parties by initials to protect
confidential information in the record. R. 1:38-3(d)(12).

                                        2                                    A-3877-19
judge's conclusion was unsupported by the evidence because although he

intentionally employed corporal punishment, his daughter's injuries were

accidental. He also argues that the judge improperly admitted into evidence an

expert's opinion that addressed the ultimate issue in this case. Plaintiff, the New

Jersey Division of Child Placement and Permanency (Division), and N.W.'s Law

Guardian urge us to affirm.

      We conclude Judge Grimbergen correctly determined that N.W. was an

abused or neglected child under Title Nine. We affirm substantially for the

reasons stated by the judge in her oral decision placed on the record the same

date she entered the challenged order.

      The facts derived from the record are summarized as follows.             The

Division's first contact with the family occurred on June 4, 2017, after the police

found N.W. at 5:00 a.m., wandering the streets barefoot, approximately five

miles from her home. N.W. informed the officers that she had left her home

because she was "scared for her life." According to N.W., defendant was upset

because she had stayed up all night. She explained that in response to defendant

bursting open her bedroom door, she left the house "because she knew he would

beat her."




                                         3                                   A-3877-19
      The police took N.W. to the station and called defendant who told them

they "can keep her" and that he "could [not] care less about picking up his

daughter." The police referred the matter to the Division, which sent Special

Response Unit (SPRU) workers to speak to N.W. and to defendant.

      N.W. told SPRU workers that defendant had previously beaten her with a

broom "when she wore shorts to school with holes in them that showed her skin."

The SPRU workers brought N.W. home and told defendant that "he [could not]

use corporal punishment, excess[ive] force[,] or use objects." Defendant stated

that "he [would] not punch [N.W.] with his fist but he [would] use whatever he

sees fit to beat her." After several more admonishments from the SPRU workers,

defendant "agreed he would not beat [N.W.]," although she would instead be

"put on punishment."

      On October 2, 2018, the Division received another referral, this time from

a social worker at a hospital, who had observed N.W. come in with her paternal

grandmother for medical treatment. N.W. had "bruises and lacerations on both

arms and on her butt[ocks]." In an ensuing conversation between investigating

Division workers and defendant, he stated that a family friend had overheard

N.W. discussing over the phone with a friend times that she had smoked




                                       4                                  A-3877-19
marijuana and had been touched sexually, which led defendant to disciplining

N.W. for her illicit drug use and failure to report the sexual abuse. 3

        The disciplinary measure used by defendant consisted of defendant

directing N.W. and the other household members 4 to the living room to observe

as he beat N.W. on the buttocks fifteen times with an aluminum curtain rod,

once for each year of her then-current age. As defendant attempted to inflict

that punishment, N.W. protested throughout and tried to block the blows with

her hands and arms. Partway through the beating, the rod broke, but defendant

continued to beat N.W. with the broken rod despite the rod's now jagged edges.

        After the beating, N.W. was taken by her paternal grandmother to the

hospital, where she was treated for multiple bruises and lacerations to her

buttocks and arms. N.W. required ten stitches or sutures to her right forearm.

        In response to the hospital's referral, a Division case worker spoke to

defendant who attempted to justify his actions and showed no remorse.

Defendant claimed he did not know N.W. was bleeding as a result of the beating,

and that he found out about it only through the SPRU workers who followed up



3
    During her psychosocial evaluation, N.W. denied any history of sexual abuse.
4
  At the time, the household consisted of defendant, N.W.'s stepmother, N.W.'s
half-brother, and N.W.

                                         5                                A-3877-19
at his home later that night. According to N.W., defendant was aware she was

bleeding "because he told her to clean up the blood from the pillows and the

shirt prior to him leaving."

      After this incident, N.W. began residing with her paternal grandmother.

Defendant did not oppose this arrangement and agreed to a Safety Protection

Plan until the matter was resolved.

      The Division filed its complaint on October 9, 2018, based on the events

of October 2, 2018. Judge Grimbergen held a two-day factfinding hearing,

where the Division's investigator and its expert, Dr. Shaina Groisberg, whom all

parties stipulated was qualified as a pediatric specialist in the field of child abuse

and neglect, testified on behalf of the Division. Photographs of N.W.'s injuries

were also admitted into evidence. Defendant did not present any evidence.

After considering counsels' closing arguments, Judge Grimbergen concluded

that N.W. was an abused or neglected child under N.J.S.A. 9:6-8.21, as a result

of defendant's excessive corporal punishment. This appeal followed.

      Our review of a family court judge's abuse or neglect finding is limited.

N.J. Div. of Youth & Fam. Servs. v. S.H., 439 N.J. Super. 137, 144 (App. Div.

2015). We must determine whether the decision "is supported by 'substantial

and credible evidence.'" N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J.



                                          6                                    A-3877-19
420, 448 (2012) (quoting N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J.

261, 279 (2007)). We defer to the Family Part's factual findings because it has

"the superior ability to gauge the credibility of the witnesses . . . and because it

possesses special expertise in matters related to the family." Ibid. A family

judge's decision should not be overturned unless it went "so 'wide of the mark'"

that reversal is needed "to correct an injustice." Ibid. (quoting N.J. Div. of

Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008)). However, the judge's

interpretation of the law or her legal conclusions are reviewed de novo. State in

the Interest of A.B., 219 N.J. 542, 554-55 (2014); Manalapan Realty, L.P. v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      "The purpose animating Title Nine 'is to provide for the protection of

children . . . who have had serious injury inflicted upon them.'" N.J. Div. of

Youth & Fam. Servs. v. P.W.R., 205 N.J. 17, 31 (2011) (quoting N.J.S.A. 9:6-

8.8(a)). Under N.J.S.A. 9:6-8.21(c), an abused or neglected child is

            a child less than [eighteen] years of age whose
            parent . . . (2) creates or allows to be created a
            substantial or ongoing risk of physical injury to such
            child by other than accidental means which would be
            likely to cause death or serious or protracted
            disfigurement, or protracted loss or impairment of the
            function of any bodily organ; (3) commits or allows to
            be committed an act of sexual abuse against the child;
            (4) or a child whose physical, mental, or emotional
            condition has been impaired or is in imminent danger

                                         7                                    A-3877-19
            of becoming impaired as the result of the failure of his
            parent . . . to exercise a minimum degree of care . . . (b)
            in providing the child with proper supervision or
            guardianship, by unreasonably inflicting or allowing to
            be inflicted harm, or substantial risk thereof, including
            the infliction of excessive corporal punishment; or by
            any other acts of a similarly serious nature requiring the
            aid of the court. . . .

            (Emphasis added).

      The Division "must prove that the child is 'abused or neglected' by a

preponderance of the evidence, and only through the admission of 'competent,

material and relevant evidence.'" P.W.R., 205 N.J. at 32 (quoting N.J.S.A. 9:6-

8.46(b)). Each case of alleged abuse "requires careful, individual scrutiny" and

is "generally fact sensitive." Id. at 33. The proofs must be evaluated based on

the totality of the circumstances "because the evidence can be synergistically

related." Id. at 39. As a general matter, the determination of whether a child

has been abused or neglected "is a conclusion of law to which we are not

required to defer." N.J. Div. of Youth & Fam. Servs. v. A.R., 419 N.J. Super.

538, 543 (App. Div. 2011).

      Applying that standard, we conclude defendants' arguments are without

merit. Judge Grimbergen determined that N.W. was an abused and neglected

child, N.J.S.A. 9.6-8.21(c), and her finding was supported by substantial and

credible evidence in the record, primarily through defendant's admissions and

                                        8                                 A-3877-19
the photographs of N.W.'s injuries. The evidence established that, in the context

of an argument over N.W.'s behavior, defendant employed impermissible,

excessive corporal punishment.

      For the purposes of our child neglect statute, a parent or guardian "fails to

exercise a minimum degree of care when he or she is aware of the dangers

inherent in a situation . . . or recklessly creates a risk of serious injury to that

child." G.S., 157 N.J. at 181. The burden is on the Division to prove by a

preponderance of the evidence at a factfinding hearing that the subject child is

being abused or neglected. See N.J.S.A. 9:6-8.44. Proof of a parent's intent to

harm a child is not required. G.S., 157 N.J. at 179-80.

      Failure to exercise a minimum degree of care includes "the infliction of

excessive corporal punishment." N.J.S.A. 9:6-8.21(c)(4). Although "[c]orporal

punishment" is not prohibited, and "a parent may inflict moderate correction

such as is reasonable under the circumstances of a case," Title Nine prohibits

"excessive corporal punishment," which is not defined by the statute. N.J. Div.

of Youth & Fam. Servs. v. K.A., 413 N.J. Super. 504, 510 (App. Div. 2010).

Our case law has come to define "excessive" as "beyond what is proper or

reasonable." Id. at 511. Punishment will be considered excessive where a

parent's intentional act exposes a child to the substantial probability that injury


                                         9                                    A-3877-19
would result from the parent's conduct. N.J. Div. of Youth & Fam. Servs. v.

M.C. III, 201 N.J. 328, 345 (2010). This determination must focus on the harm

caused to the child, not the parent's intent. M.C. III, 201 N.J. at 344; K.A., 413

N.J. Super. at 511. Although a parent who engages in corporal punishment may

not intend the actual harm suffered by the child, abuse or neglect will be found

where the parent acted intentionally and "disregarded the substantial probability

that injury would result from his conduct." M.C. III, 201 N.J. at 345.

      In determining whether corporal punishment is proper or reasonable,

careful consideration must be given to the "nature and extent of the injuries" and

the "instrumentalities used to inflict them." S.H., 439 N.J. Super. at 146. Courts

also will consider "(1) the reasons underlying [the defendant's] action; (2) the

isolation of the incident; and (3) the trying circumstances under which [the

defendant] was undergoing . . . ." K.A., 413 N.J. Super. at 512. Age is an

additional consideration, and the court will "not assume that what may be

'excessive' corporal punishment for a younger child must also constitute

unreasonable infliction of harm, or excessive corporal punishment in another

setting involving an older child." P.W.R., 205 N.J. at 33. Finally, courts will

consider whether the defendant recognized his or her error, was remorseful, and

was open to receiving help. See S.H., 439 N.J. Super. at 147-48.



                                       10                                   A-3877-19
      We have previously observed the following about excessive corporal

punishment:

            [E]xcessive corporal punishment was found where a
            mother used a belt to hit her six-year-old son and left
            visible welts. [N.J. Div. of Youth & Fam. Servs. v.
            B.H., 391 N.J. Super. 322, 340, (App. Div. 2007)].
            Similarly, a mother inflicted excessive corporal
            punishment by beating her daughter with a paddle in the
            face, arms, and legs. [N.J. Div. of Youth & Fam. Servs.
            v. C.H., 414 N.J. Super. 472, 476 (App. Div. 2010)]. In
            both B.H. and C.H., our conclusions were based on the
            use of an instrument to hit the child with such force that
            visible marks were left, the unreasonable and
            disproportionate parental response, and the fact that the
            incidents were not isolated but part of a pattern of
            physical punishment. [See B.H., 391 N.J. Super. at
            338-40; C.H., 414 N.J. Super. at 481].

            [Id. at 146-47.]

See also P.W.R., 205 N.J. at 36 (finding that "[a] slap of the face of a teenager

as a form of discipline—with no resulting bruising or marks—does not

constitute excessive corporal punishment").

      Applying these principles, we conclude that striking a child with an

aluminum rod, broomstick, pipe, or similar weapon—even once—causing

bruises or welts, or significant wounds that require stitches, in response to a

disagreement over unacceptable behavior, or any similar prompting, is excessive

corporal punishment supporting a finding of abuse and neglect.           Injuries


                                       11                                  A-3877-19
sustained during the use of such weapons against children are foreseeable, K.A.,

413 N.J. Super at 511, absent unusual circumstances, and a parent's lack of intent

to cause foreseeable injuries is of no moment. Any arguments to the contrary

by defendant are without sufficient merit to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                       12                                   A-3877-19